DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of International Application No. PCT/CN2018/089992, filed on June 5, 2018, which claims priority to Chinese Patent Application No. 201710459720.8, filed on June 16, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 7, 2020 and March 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgment
5.	Acknowledgment is made of Applicant’s submission of the application, dated November 7, 2019. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 15-20 are objected to under 37 CFR 1.75(c) because of the following informalities: 
Regarding claim 15, it recites, “An apparatus, comprising: 
a processor; 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
generate a demodulation reference signal…”
the program including instructions for: generate a demodulation reference signal” as indicated in italics above, and suggests amending it to “the program including instructions for: 
generating a demodulation reference signal,” so the claim language flows better.
Claim 16-20 are objected to since they all depend from claim 15.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2017/0201362).

generating, by a transmit end device, a demodulation reference signal (paragraphs [0028] lines 1-16, [0100] lines 1-4; Examiner’s Notes: the reference signal transmitting device 1200 depicted in FIG. 12 of the prior art teaches the limitation of “transmit end device;” generating the demodulation reference signal (DMRS) from time/frequency domain signal in the prior art teaches the limitation of “generating, by a transmit end device, a demodulation reference signal” in the instant application), 
wherein a sequence length of the demodulation reference signal is related to an attribute of the demodulation reference signal (paragraph [0075] lines 1-30; Examiner’s Notes: the length of the NB-IoT DMRS sequence in the prior art teaches the limitation of “sequence length of the demodulation reference signal;” in fact, the length of the NB-IoT DMRS sequence related to DMRS symbol in the prior art teaches the limitation of “a sequence length of the demodulation reference signal is related to an attribute of the demodulation reference signal” in the instant application); and 
sending, by the transmit end device, the demodulation reference signal (paragraph [0075] lines 9-18; Examiner’s Notes: sending the DMRS in LTE uplink 
Similar rejection applies to claim 8.
Regarding claim 15, Park et al. teach the apparatus, comprising: 
a processor (paragraph [0028] lines 1-16; Examiner’s Notes: the reference signal transmitting device 1200 depicted in FIG. 12 of the prior art teaches the limitation of “apparatus;” processor 1210 in FIG. 12 of the prior art teaches the limitation of “processor” in the instant application); 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (paragraph [0028] lines 1-16; Examiner’s Notes: memory 1230 depicted in FIG. 12 of the prior art teaches the limitation of “non-transitory computer-readable storage medium” in the instant application), the program including instructions for: 
generating a demodulation reference signal, wherein a sequence length of the demodulation reference signal is related to an attribute of the demodulation reference signal (paragraphs [0028] lines 1-16, [0100] lines 1-4; Examiner’s Notes: the reference signal transmitting device 1200 depicted in FIG. 12 of the prior art teaches the limitation of “transmit end device;” generating the demodulation reference signal (DMRS) from 
wherein a sequence length of the demodulation reference signal is related to an attribute of the demodulation reference signal (paragraph [0075] lines 1-30; Examiner’s Notes: the length of the NB-IoT DMRS sequence in the prior art teaches the limitation of “sequence length of the demodulation reference signal;” in fact, the length of the NB-IoT DMRS sequence related to DMRS symbol in the prior art teaches the limitation of “a sequence length of the demodulation reference signal is related to an attribute of the demodulation reference signal” in the instant application); and 
a transceiver, configured to send the demodulation reference signal (paragraph [0075] lines 9-18; Examiner’s Notes: transceiver 1220 depicted in FIG. 12 of the prior art teaches the limitation of “transceiver;” in fact, sending the DMRS in LTE uplink subframe in the prior art teaches the limitation of “send the demodulation reference signal” in the instant application).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
s 2, 9, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0201362) in view of Kim et al. (US 2017/0171690).
Regarding claim 2, Park et al. teach the method without explicitly teaching the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal. 
Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal (paragraph [0410] lines 1-17; Examiner’s Notes: the hopping pattern of demodulation reference signal in the prior art teaches the limitation of “a pattern corresponding to the demodulation reference signal;” in fact, the attribute including hopping pattern of demodulation reference signal in the prior art teaches the limitation of “the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Park et al. 
The motivation for implementing the method, wherein the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal, is to further enhance 
Same rationale applies to claim 9. 
Regarding claim 16, Park et al. teach the apparatus without explicitly teaching the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal. 
Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal (paragraph [0410] lines 1-17; Examiner’s Notes: the hopping pattern of demodulation reference signal in the prior art teaches the limitation of “a pattern corresponding to the demodulation reference signal;” in fact, the attribute including hopping pattern of demodulation reference signal in the prior art teaches the limitation of “the attribute of the demodulation reference signal comprises: a pattern corresponding to the demodulation reference signal; or density of the demodulation reference signal” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the .
Allowable Subject Matter
12.	Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim 1, 8 or 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 3-7, the prior art in single or in combination fails to teach "wherein a sequence of the demodulation reference signal comprises K same basic sequences, each basic sequence of the K same basic sequences corresponds to one respective time-frequency resource that carries the demodulation reference signal, and K is an integer greater than or equal to 2,” in combination with other limitation of the claim(s).
Claims 10-14 and 17-20 include similar limitations.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WEI ZHAO/           Primary Examiner
Art Unit 2473